Title: To Thomas Jefferson from Albert Gallatin, 12 June 1801
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir
                  Treasury Departt. 12th June 1801
               
               The complaints for want of Stamps are certainly well grounded, yet difficult to remedy, at least by this Department. The fault has been in the original postponement of stamping which has delayed every subsequent operation. They stamp here now at the rate of near 20,000 impressions per day; but the distribution is slow. The stamps are sent from the Comr. to the several Supervisors, from each Supervisor to the several inspectors in his district, from each inspector to the several collectors in his survey, from each collector to the storekeepers who may chose to purchase & from there at last it is distributed to the consumers. The radical defect of our internal revenue system, & which I feel every day pervades this as well as every other branch of that revenue.
               Instead of making the collectors account to & correspond with the Treasury Department, we know nothing of them except through the channel of the inspectors, nothing of the inspectors except through the Supervisors and I know nothing of either except through the Commissioner of the Revenue. As soon as I have got rid of the arrears of current business which had accumulated before my appointment, it is my intention to prepare & submit to you a plan tending to remedy that evil so far as it can be remedied without the assistance of the Legislature.
               In the mean while I have directed the Commissioner to write to Mr Page Collector of internal revenue in Alexandria, that if he has not a sufficient supply of stamps, he may obtain any quantity & of any description by applying at the general office here. What shows how much more proper it will be to open a correspondence direct with the collectors is that Mr Carrington the Supervisor by his last return dated 8th instt. states that he has in his possession by far too large a quantity of 25 cent Stamps, and these are precisely those which are wanted by his Collector in Alexandria.
               I have the honor to be very respectfully Sir Your most obt. Servt.
               
                  
                     Albert Gallatin
                  
               
            